UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
DEONTAY DESHUN HARDY, CIVIL DOCKET NO. 1:19-CV-0885-P
Petitioner
VERSUS JUDGE DRELL
10TH JUDICIAL DISTRICT MAGISTRATE JUDGE PEREZ-MONTES
COURT,
Respondent

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 9), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2241 (Doc. 1) is DISMISSED for lack of subject matter jurisdiction, WITH

PREJUDICE as to the jurisdictional issue and WITHOUT PREJUDICE as to the

merits of Petitioner’s claim.

THUS DONE AND SIGNED at Alexandria, Louisiana, this 24 day of
Kovenben _ 2019.

_ ee
DEE D. DRELL -

UNITED STATES DISTRICT JUDG

 
